 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   KASEY NEWLEN
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 1:18-cr-00249-NONE
12                     Plaintiff,                   STIPULATION TO MODIFY
                                                    TERM OF RELEASE; AND
13    vs.                                           ORDER
14    KASEY NEWLEN,
15                    Defendant.
16
17          The parties, through their respective counsel, Justin Gilio, Assistant United States
18   Attorney, counsel for plaintiff, and Matthew Lemke, Assistant Federal Defender, counsel for
19   Defendant Kasey Newlen, hereby move to modify Mr. Newlen’s terms of supervision. After
20   careful consideration, Mr. Newlen wishes to avail himself to the Delancey Street residential
21   substance abuse program (the “Program”), located in San Francisco, California. Accordingly, in
22   order to permit his travel, admission, and participation in the Program, the parties now request that
23   Mr. Newlen’s supervision be modified as follows:
24              1. Mr. Newlen is permitted to travel to the Northern District of California for the
                   limited purpose of completing an assessment and applying for admittance to the
25                 Delancey Street residential substance abuse treatment program, located at 600
                   Embarcadero, San Francisco, CA 94107.
26
27              2. Provided Mr. Newlen is accepted, Mr. Newlen shall remain at the Program, where
                   he shall reside and complete the 24-month treatment program.
28   ///
 1           During his participation in the Program, Mr. Newlen will remain subject to all terms and
 2   conditions of his supervised release previously ordered. If Mr. Newlen voluntarily leaves the
 3   Program at any time prior to completing the program, or if he is terminated from the Program for
 4   any reason, he is ordered to inform his supervision officer within 24 hours and follow that
 5   officer’s instructions.
 6
 7
 8                                                Respectfully submitted,
                                                  HEATHER E. WILLIAMS
 9
                                                  Federal Defender
10
     Date: February 7, 2020                       /s/ Matthew Lemke
11                                                MATTHEW LEMKE
                                                  Assistant Federal Defender
12                                                Attorney for Defendant
                                                  KASEY NEWLEN
13
14                                                MCGREGOR W. SCOTT
                                                  United States Attorney
15
     Date: February 7, 2020                       /s/ Justin Gilio
16                                                JUSTIN GILIO
                                                  Assistant United States Attorney
17                                                Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27

28


                                                     2
 1                                                 ORDER
 2
            The court has consulted with the supervising probation officer regarding the parties’
 3
     stipulation.1 The court has serious concerns over whether the defendant can be expected to
 4
     successfully complete the rigorous and demanding 24-month program at Delancey Street based
 5
     upon his track record, particularly of late. Moreover, the court notes that a Supervised Release
 6
     Violation Petition remains pending against the defendant. Nonetheless, pursuant to the parties’
 7
     stipulation defendant Kasey Newlen’s terms of supervision will hereby be modified so as to
 8
     provide:
 9
                  1. Mr. Newlen is permitted to travel to the Northern District of California for the
10                   limited purpose of completing an assessment and applying for admittance to the
                     Delancey Street residential substance abuse treatment program, located at 600
11                   Embarcadero, San Francisco, CA 94107.
12
                  2. Provided Mr. Newlen is accepted, Mr. Newlen shall remain at the Program, where
13                   he shall reside and complete the 24-month treatment program.
14
15                3. If Mr. Newlen voluntarily leaves the Program at any time prior to completing the
                     program, or if he is terminated from the Program for any reason, he is ordered to
16                   inform his supervision officer immediately, and under no circumstances more
                     than 12 hours after any such departure or termination, and follow that officer’s
17                   instructions.
18   The March 9, 2020 status conference before Magistrate Judge Thurston will remain on calendar.
19   If, and only if, the defendant is residing at Delancey Street at that time, his appearance at that
20   status conference is waived.
21
     IT IS SO ORDERED.
22
23       Dated:     February 11, 2020
                                                           UNITED STATES DISTRICT JUDGE
24
25
26
     1
       Both counsel are advised that the court expects them to consult with the supervising probation
27   officer before stipulating to a modification of the terms of supervised release or probation and to
     reflect the probation officer’s position with respect to the proposed modification in any
28
     stipulation submitted to the court. Any failure to do so in the future will result in the court’s
     rejection of the stipulation without prejudice.

                                                       3
